DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 Response to Amendment
The amendment filed 07/26/2022 has been entered. Claims 1-9, and 12-19 pending in the application. Claims 10-11 are cancelled, claims 12-18 remain withdrawn. Claim 1 is amended incorporating new limitation “only one singe needle with only one channel, the single needle having”, and “the first end of the single needle is surrounded by a first cloverleaf configuration having arms and the second end of the single needle is surrounded by a second cloverleaf configuration having arms in order to hold the single needle at a joining of the first adapter and the second adapter in order to transfer fluid from the first vial to the second vial”. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 04/26/2022 
Claims 1-9 and 19 are examined on the merits
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 

In response to applicant’s argument, page 7 claim objection, the objection was made due to the claim formality. For example, claim 6 lines 2-3 recite “the first adapters and the second adapters are in the shape of cone, square, rectangular, round”, which should read “the first adapters and the second adapters are in the shape of cone, square, rectangular, or round” Obviously, the first adapters and the second adapters can not have all the shape listed in the claim. Therefore, the objection is maintained.
In response to applicant’s argument respect to claim(s) 1, 2, 4-6, 8-10 and 19, see pages 7-8, have been considered but are moot because the new ground with new reference of Scislowicz and other previous prior art of record.
Specifically, previously cited reference does not teach the limitation in Claim 1 is amended incorporating new limitation “only one single needle with only one channel”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zinger, Uchida, and Scislowicz.
	In response to applicant’s argument, see page 9 first paragraph, the applicant does not explicitly state which limitations are not met by the prior art of record and that the Applicant merely cites “Kubo is meant for press-fitting the vials whereas applicant’s claim 1 is for threaded vials and the vials cannot be used interchangeably between the device described in Kubo and the device disclosed in Applicant’s claim 1”. This is not found to be persuasive. Claim 1 recites “the first adapter is coupled to a first vial by means of the first connector”. The limitation is interpreted under BRI, and the limitation could refer thread connection between the vial and the member or also could refer press-fitting connection as Kubo discloses.
	In response to applicant’s argument, see page 9 second paragraph”, Kubo fails to disclose only one single needle with only one channel as recited in claim 1 because Kubo uses an additional channel 14. The argument is moot since the new ground of rejection with new reference of Scislowicz and other previous prior art of record.
	In response to applicant’s argument, see page 9 third paragraph, the applicant does not explicitly state which limitations are not met by the prior art of record and that the Applicant merely cites “applicant claim 1 also performs independently without an air channel unlike Kubo. Then again Applicant’s claim 1 is a monolithic structure wherein both the adapters are molded together with the horizontal wall and a single sharp-edged needle with a single channel at its center unlike the device depicted in Kubo” Examiner respectfully disagree. Claim 1 or even specification does not recite the structure of the claimed device is monolithic structure nor both the adapters are molded together with the horizontal wall. Furthermore, as set forth in MPEP 2144.04.V.B, forming in one piece an article which has formerly been formed in two piece and put together involves only routine skill in the art, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art of record such as Kubo to form a monolithic device.
	In response to applicant’s argument, see page 10 paragraph 1-2, Zinger fails to disclose or suggest a transfer port wherein the transfer port comprises only one single needle as not recited in Claim 1 because Zinger uses two piercing cannulas 22,36. Examiner respectfully disagrees. In the examiner’s view, the limitation “single needle” could refer one integral piece of needle as applicant asserts but also could be interpreted two-piece needle forming one single needle as Zinger suggest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubo to incorporate the teachings of Zinger and provide cloverleaf configuration.
	In response to applicant’s argument, see page 10 paragraph 3, Applicant asserts that it would not have been obvious to combine Kubo with Zinger because Zinger describes a fluid transfer and mixing device for use in the aseptic intermixing of a powder component with a fluid components. Applicant merely cites what Zinger device does but arguing why it would have not been obvious to combine Kubo with Zinger. Further argument is requested.
In response to applicant’s argument, see page last paragraph – page 11, that traversing rejection under 35 USC 103 over Kubo in view of Uchida because Uchida has only one threaded member unlike Applicant’s claim 1 wherein both the vials are threaded into the adapters, moreover, the threaded member in Uchida has restricted movement due to partition wall 41 to come in contact with the needle. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, claim 7 recite “wherein the connectors of the first adapter and the second adapter are selected from the group comprising screw ring, lock ring, and clamp ring”, and Kubo teaches the first adapter and the second adapter (members 1 and 2), and Uchida teaches the first and the second adapter (the adapters 43 and 44 as shown in figure 1) comprises annular rib 45 and threaded portion 46. Therefore, regardless Uchida suggest partition wall 41 restrict movement and the other member of the device does not have any threaded structure therefore is not capable of accommodating any threaded vial, the adapters of Kubo are modified with the treaded potion and annular rib portion of Uchida for the purpose of retaining vials securely as taught and suggested by Uchida col 4 lines 55-58, therefore the rejection is proper.
In response to applicant’s argument, see page 11, with respect to rejections of dependent claims, applicant asserts that the dependent claims are patentable by virtue of their dependency to claim 1, the argument is moot since the new ground of rejection with new reference of Scislowicz and other previous prior art of record.
Claim Objections
Claims 6-9 are objected to because of the following informalities: 
Claim 6 line 2-4 recite “shape of cone, square, rectangular, round” which should read “shape of cone, square, rectangular, or round”
Claim 7 line 3 recite “screw ring, lock ring, clamp ring”, which should read “screw ring, lock ring, and clamp ring”
Claim 8 line 2 recite “screw, plug” which should read “screw or plug”
Claim 9 line 2 recite “pointed end, blunt end”, which should read “pointed end or blunt end”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 6, 8-9 and 19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zinger et al (US 20020087141 A1, hereinafter 'Zinger').
Regarding Claim 1, Zinger discloses A novel device for reconstitution of a solid or semi- solid pharmaceutical composition by a negative pressure differential comprises: 
(i) a first adapter (figure 2, first adapter 18) comprising a first connector (figure 2, deformable skirt 26) , a first peripheral wall (figure 2, wall of deformable skirt 26) wherein the first adapter is coupled to a first vial (figure 5, container 14) by means of the first connector ([0031] “Skirt 26 here comprises the first connector means of the invention for interconnecting the first adapter with the first container”); 
(ii) a second adapter (figure 2, second adapter 30) comprising a second connector (figure 2, deformable skirt 34), a second peripheral wall (figure 2, wall of deformable skirt 26) wherein the second adapter is coupled to a second vial (figure 5, second container 44) by means of the second connector ([0032] “Skirt portion 34, which comprises the second connector means of the invention for interconnecting the second adapter with the second container”); and 
(iii) a transfer port (figure 2, piercing cannula 36 and hollow cannula 22) wherein the transfer port comprises only one single needle (referring figure 2, the piercing cannula 36 and hollow cannula 22 coupled together forms a single needle) with only one channel (referring figure 2 and 5, lumen within piercing cannula 36 and hollow cannula 22 forms a single channel and provide the fluid communication between containers as shown in figure 5), the single needle having a first end (figure 2, end of hollow cannula 22) ending in the first adapter to gain access to the first vial (referring figure 4 and [0030] “hollow cannula 22 will pierce the elastomeric stopper opening communication between container portion 14a and connector 24.” The first end protrude stopper of container 14 and gain access to the container) and a second end ending in the second adapter to gain access to the second vial (referring figure 4, and [0034] “piercing cannula 36 piercing the elastomeric seal so as to open communication between container portion 44a” The second end protrude stopper of container 44 and gain access to the container), wherein: 
the first adapter and the second adapter are joined together in vertical direction by means of a horizontal wall (see examiner’s annotated figure below, the first adapter 18 and the second adapter 30 are joined by horizontal wall in vertical direction); 
the first adapter and the second adapter are connected to the first vial and the second vial by means of the first end and the second end (referring figure 5 and ); and 
the first end of the single needle is surrounded by a first cloverleaf configuration (referring figure 2, the deformable skirt 34 is separated by slits 34a which forms a cloverleaf configuration) having arms (segments of deformable skirt) and the second end of the single needle is surrounded by a second cloverleaf configuration (referring figure 2, the deformable skirt 26 is separated by slits 26a which forms a cloverleaf configuration) having arms (segments of deformable skirt) in order to hold the single needle at a joining of the first adapter and the second adapter (referring figure 2, single needle 22 and 36 extend from top walls 32 and 20 of the cloverleaf configurations and being held thereon) in order to transfer fluid from the first vial to the second vial ([0035] “the diluent 46 contained within container 44 will flow into container portion 14a of container 14 and will rapidly intermix with the powered or lypholized medicament 16 contained within container 14.”).


    PNG
    media_image1.png
    862
    1028
    media_image1.png
    Greyscale

	In the alternative, in the event that examiner’s interpretation with regard  “only one single needle” is not envisaged by applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made the needle assembly of Zinger integral, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 V.B). In this case, Zinger provides the needles 22 and 36 to be attachable during operation as shown in figures 2 and 5, and thus the device would not perform differently with the integrally formed needle and the device as claimed, and further applicant has not shown unexpected results gleaming from having integral needle piece. 
	Regarding Claim 6, Zinger teaches the device as claimed in claim 1.
	Zinger further discloses the peripheral walls of the first adapter and the second adapter are in the shape of cone, square, rectangular, or round (referring figure 1, wall of deformable skirt 26 and 34 are in the shape of round).
	 Regarding Claim 8 , Zinger teaches the device as claimed in claim 1.
	Zinger further discloses the first adapter and the second adapter are connected by means of screw or plug ([0032] “connector 24 is preferably provided in the form of a male luer connector, while connector 38 is preferably provided in the form of a female luer connector that will mate with connector 24 when the parts are threadably interconnected by relative rotation of the first and second adapters to form the construction shown in FIG. 2”)
	 Regarding Claim 9 , Zinger teaches the device as claimed in claim 1.
	Zinger further discloses wherein the first end and the second end of the transfer port are a pointed end or blunt end (namely first and second piercing cannulas 22 and 36 which have pointed end).
	Regarding Claim 19, Zinger discloses a kit for the reconstitution of pharmaceutical composition comprising:
(i) a reconstitution device as claimed in claim 1 (the device as set forth in claim 1 rejection above)
(ii) the first vial (figure 5, first container 14) having an upper part (stopper of the container [0030] “Container 14 is of conventional construction and includes an elastomeric seal or stopper”) containing a solid or semi solid pharmaceutical composition (figure 5, powered or lypholized medicament 16)
(iii) the second vial (figure 5, second container 44) having an upper part (stopper of the container [0033] “and an upper, generally cylindrically shaped portion 48 that is also sealably closed by an elastomeric member such as an elastomeric stopper “) containing a liquid (figure 5, diluent 46) to obtain reconstituted pharmaceutical composition
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Uchida (US 5445631 A).
Regarding Claim 2, Zinger teaches the device as claimed in claim 1.
Zinger does not explicitly disclose the device is constructed of material selected from the group comprising of glass, crystal, epoxy resin, acrylate polymer, polyethylene terephthalate (PET or PETE), polycarbonate, high-density polyethylene (HPPE), Polyvinyl chloride (PVC), Low-density polyethylene (LPDE), Polypropylene (PP), Polycarbonate, Polystyrene (PS) and Silicon.
In the same filed of endeavor, Uchida teaches the device (figure 1, capsule 4) is constructed of material selected from the group comprising of glass, crystal, epoxy resin, acrylate polymer, polyethylene terephthalate (PET or PETE), polycarbonate, high-density polyethylene (HPPE), Polyvinyl chloride (PVC), Low-density polyethylene (LPDE), Polypropylene (PP), Polycarbonate, Polystyrene (PS) and Silicon (col 4 lines 13-15, “The capsule 4 may be made of any suitable synthetic resin, such as polyetylene, polypropylene, polyestere or the like.”).
Uchida provides the device is constructed of synthetic resin, such as polyetylene, polypropylene, polyestere since such materials are suitable for producing fluid transfer device (col 4 lines 13-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zinger to incorporate Uchida and provide the device is constructed of polypropylene since polypropylene is suitable material for the fluid transfer device.
Regarding Claim 3, Zinger teaches the device as claimed in claim 1.
Zinger does not explicitly disclose wherein the transfer port is constructed of non reactive metal selected from the group comprising iron, nickel, stainless steel, copper, gold, silver, iron, tin, zinc or their alloys which is coated or uncoated with non reactive materials selected from the group comprising silica, polymers etc.
Uchida teaches the transfer port (figure 1, cannula 33 and 34) is made out of stainless steel (col 5 lines 15-17).
Uchida provide the cannula is made out of stainless steel in order to enhance sharpness or pierceable property of the cannula (col 5 lines 15-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zinger to incorporate the teachings of Uchida and provide the transfer port is constructed of stainless steel for the purpose of enhancing sharpness or pierceable property of the cannula.
Regarding Claim 4, Zinger teaches the device as claimed in claim 1.
Zinger does not explicitly disclose wherein the transfer port is made of non reactive material including ceramic, carbon fibre, silicon, monomer or polymer selected from the group comprising of polyethylene terephthalate (PET or PETE), polycarbonate, high-density polyethylene (HPPE), Polyvinyl chloride (PVC), Low-density polyethylene (LPDE), Polypropylene (PP), Polycarbonate, Polystyrene (PS) and Silicon.
Uchida teaches the transfer port (figure 1, cannula 33 and 34) is made of polycarbonate (col 5 lines 17-20, the cannula should be made of polycarbonate).
Uchida provide the cannula is made of polycarbonate since such materials are easily disposable (col 5 lines 17-20, “On the other hand, if a disposable property of the cannula is to be an important factor, the cannula should be made of hard synthetic resin, such as ABS resin or polycarbonate.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zinger to incorporate the teachings of Uchida and provide the transfer port made of polycarbonate for the purpose of producing easily disposable product.
Regarding Claim 7, Zinger discloses the device as claimed in claim 1.
Zinger does not disclose the connectors of the first and second adapters are selected from the group comprising screw ring, lock ring, or clamp ring.
Uchida teaches the connectors of the first and second adapters (figure 1, two sections 43 and 44) are selected from the group comprising screw ring, lock ring, or clamp ring  (figure 1, annular rib 45 and the threaded portion 46 on the inner surface of the sections extend radially to form lock ring). 
Uchida provides the annular rib and threaded portion to the sections in order to retain vials securely (col 4 lines 55-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adapters of Kubo to incorporate the teachings of Uchida and provide the ribs or threaded portion in order to retain vials securely.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Scislowicz (US 3206080 A).
Regarding Claim 5, Zinger teaches the device as claimed in claim 1.
Zinger does not explicitly discloses wherein the ends of the transfer port are made of polypropylene or non reactive material including ceramic, carbon fibre and silicon.
In the same field of endeavor, Scislowicz teaches a dispensing assembly (figure 2, 22) comprises a transfer port (figure 2, dispensing cannula 33), and wherein the ends of the transfer port are made of polypropylene (col 6 lines 37-39, “The dispensing cannula 33 is preferably composed of somewhat more rigid material such as polypropylene or nylon.”)
Scislowicz provides the dispensing cannula made out of polypropylene in order to provide rigidity (col 6, lines 37-39), which would bring benefits such as ease of piercing rubber plug of vials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zinger to incorporate the teachings of Scislowicz and provide the ends of the transfer port are made of polypropylene for the purpose of providing rigid structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naygauz (US 20200146937 A1) teaches the device comprises a locking member comprises a threaded portion establish threaded connection to vial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781